IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RANDY LEEPER AND CONNIE LEEPER,        : No. 193 WAL 2017
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
WILLIAM QUEER, J.H. PORCH, JUDITH      :
MONROE, ADMINISTRATRIX OF THE          :
ESTATE OF JOSEPH C. MONROE             :
DECEASED AND PATRICK L. MONROE,        :
AND THEIR HEIRS, EXECUTORS,            :
ADMINISTRATORS AND ASSIGNS,            :
DEVISEES, GRANTEES, ASSIGNEES,         :
LIENORS, CREDITORS, TRUSTEES OR        :
OTHER CLAIMANTS, CLAIMING BY,          :
THROUGH, UNDER OR AGAINST ANY          :
OR ALL OF SAID DEFENDANTS              :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.